          Case 1:17-cv-03161-SN Document 131 Filed 03/04/21 Page 1 of 2




                                                       March 3, 2021
                                       Plaintiff's request for an extension of time to file the parties'
Via ECF                                settlement agreement for approval is granted. The parties'
                                       settlement agreement is due March 26, 2021.
The Honorable Edgardo Ramos
United States District Judge for the It is SO ORDERED.
Southern District of New York
40 Foley Square                                                             March 4, 2021
New York, New York 10007

       Re:     Fernandez v. Catholic Guardian Services, et al.,
               Docket No. 1:17-cv-03161 (ER)(SN)

Dear Judge Ramos:

       We represent named-Plaintiff Thania Fernandez and the forty opt-in Plaintiffs (all forty-
one, collectively, as “Plaintiffs”) in this conditionally-certified collective action arising under the
Fair Labor Standards Act and the New York Labor Law against Catholic Guardian Services, and
individuals Craig Longley, Grace Poppe, and Dolores Ortiz (collectively as “Defendants”). On
November 9, 2020, Defendants’ counsel advised the Court that the parties had reached an
agreement on the framework for a settlement in principle.

        Since our last correspondence, the parties have made substantial progress towards
finalizing the settlement agreement. However, given the number of Plaintiffs involved,
signatures for all of whom are required, the parties need additional time to finalize the settlement
and submit it for approval. Accordingly, we write now, on behalf of all parties, to request an
additional twenty-one days, until March 26, 2021, to finalize the terms of the settlement, have it
executed by all parties, and submit it to the Court for review in accordance with Cheeks v.
Freeport Pancake House, Inc., 796 F.3d 199 (2d Cir. 2015). This is the parties’ third request for
an extension of this deadline.




                                                  1
         Case 1:17-cv-03161-SN Document 131 Filed 03/04/21 Page 2 of 2




       We thank the Court for its time and attention to this matter.

                                                     Respectfully submitted,

                                                     ________________  _______
                                                      ____________________  _ _
                                                      Caitlin Duffy
                                                              Duffy, Esq
                                                                     Esq.
                                                         For the Firm

To: All parties via ECF




                                                2
